Citation Nr: 1438066	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation for bilateral pes planus with plantar fasciitis in excess of 30 percent from May 2, 2002, to July 31, 2005, and in excess of 10 percent from August 1, 2005, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1975 to May 1977 and from August 1979 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for bilateral pes planus and assigned a 30 percent rating, effective from May 2, 2002.  In May 2005, the RO reduced the rating to 0 percent, effective August 1, 2005.  In a subsequent February 2008 rating decision, the RO assigned a temporary evaluation of 100 percent, effective June 17, 2005, based on surgical or other treatment necessitating convalescence.  In August 2008, the RO granted an increased rating of 10 percent for pes planus, effective August 1, 2005.

By way of history, the March 2003 rating decision granted service connection for bilateral pes planus and assigned a 30 percent rating, effective from May 2, 2002. Thereafter, VA treatment records relating to the Veteran's feet, dated in February 2004, were received within one year of the March 2003 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the March 2003 rating action, VA was in receipt of new and material evidence within one year of a rating decision addressing the condition and must relate any subsequent evidence back to this original claim.  38 C.F.R. § 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  As such, the March 2003 rating action is the proper determination certified for appellate review.

The Board remanded the claim in April 2012 for further development.  Unfortunately, for the reasons stated below, yet another remand is warranted. 

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from again remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

As noted, the Board remanded the claim in April 2012 so that additional medical records could be obtained, and so that the Veteran could be afforded a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The Appeals Management Center (AMC) undertook the requested additional development of these claims, and, pursuant to the Board's remand instructions, scheduled the Veteran for a VA examination concerning this claim in April 2012.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

A Compensation and Pension Examination report dated April 30, 2012 reflects that the Veteran was a "NO SHOW" for the examination scheduled on that date.  The AMC thus determined that he failed to appear for this scheduled VA examination, and that he failed to call either the VA Medical Center (VAMC) where it was to be held or the RO/AMC to cancel his examination or provide justifiable reason or explanation (i.e., the required good cause) for his failure to report.  See 38 C.F.R. § 3.655.  The AMC consequently readjudicated the claims based on the existing evidence of record, and, in a November 2012 Supplemental Statement of the Case (SSOC), continued to deny higher ratings for the Veteran's bilateral pes planus, specifically noting his failure to appear for the scheduled examination.  See 38 C.F.R. § 3.655(b); see also Turk v. Peake, 21 Vet. App. 565 (2008).  

In this regard, the Board notes that until recently, the United States Court of Appeals for Veterans Claims (Court/CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination.  This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance in striking down the lower Court's application of the presumption of administrative regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  Id.; but see Baxter v. Principi, 17 Vet. App. 407 (2004) (holding that that the Board need not examine whether the presumption of regularity has been rebutted unless and until the Veteran, at a minimum, alleges that he did not receive the document in question).

In the instant case, the record does not contain any letter or other document reflecting that the Veteran was properly notified of this scheduled examination.  Rather, the only pertinent communication of record from VA to the Veteran during that time period is a notification letter from the AMC to the Veteran requesting additional private treatment records. 

Additionally, subsequent documents indicate that an examination of the Veteran's feet was performed in response to the Board's remand instructions; however, no such examination is of record, either in the paper claims file or in the electronic Virtual VA or VBMS paperless claims processing systems.  See November 2013 Written Brief Presentation (stating that, "[i]n accordance with the Board's remand orders, the Veteran was afforded a VA examination to assess the propriety in reduction of rating" for his pes planus); April 2014 VA Hip and Thigh Conditions Examination Report (reflecting a review of the record that included the report of a VA foot examination dated April 30, 2012, which "indicates very mild pes planus").

Thus, in light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of his scheduled VA examination, and in light of the confusion surrounding whether or not his examination was, in fact, actually performed, another examination must be rescheduled and he must be provided the required notice of it.  Such an examination is particularly important because there is no medical evidence of record pertaining to his service-connected bilateral flatfoot condition since January 2006.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since April 2004, to specifically include a copy of any VA foot examination dated April 30, 2012.

2.  Thereafter, schedule the Veteran for a VA examination of his feet to reassess the severity and symptomatology of his service-connected bilateral pes planus with plantar fasciitis.   Ensure that a copy of the notification letter pertaining to the scheduled examination, including a notation of the date of mailing, is in his physical claims file or electronic ("Virtual VA") file.  

The claims file and a complete copy of this REMAND should be reviewed in association with the examination. The examination report should indicate that this has been accomplished.

The examiner should identify all residuals attributable to the Veteran's bilateral pes planus with plantar fasciitis.

The examiner should state whether or not there is evidence of marked pronation; extreme tenderness of plantar surfaces of the feet; marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances; marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; or characteristic callosities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  Next, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  Finally, readjudicate the Veteran's claim on appeal.  If his claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

